          Case 1:20-cv-00026-CRK Document 72               Filed 07/23/21     Page 1 of 5
                                                                                            Form 18-1


                                                                                  Form 18
                 UNITED STATES COURT OF INTERNATIONAL TRADE


 TAIZHOU UNITED IMP. & EXP. CO. LTD.,
                                Plaintiff,
                         and
     GUANGZHOU JANGHO CURTAIN WALL
     SYSTEM ENGINEERING CO., LTD., et al.,
                                                               Consol. Court No. 16-00009
                                Consolidated Plaintiffs,       [and Attached Schedule]
                         v.
 UNITED STATES,
                                Defendant,
                         and
 ALUMINUM EXTRUSIONS FAIR TRADE
 COMMITTEE,
                                Defendant-Intervenor.


                     NOTIFICATION OF TERMINATION OF ACCESS
                      TO BUSINESS PROPRIETARY INFORMATION
                             PURSUANT TO RULE 73.2(c)


              Cynthia C. Galvez                       declares that (check one)

1)        TERMINATION BY AN INDIVIDUAL

      ■     I am an attorney/consultant representing or retained on behalf of the Aluminum
            Extrusions Fair Trade Committee in this action (and on behalf of the parties indicated
            in the actions listed on the attached schedule). I hereby give notice that I am no longer
            involved in the litigation in this action (and those actions listed on the attached
            schedule) and, therefore, I have terminated my access to Business Proprietary
            Information in such action(s). I certify that I have not retained any documents,
            including copies of documents, work papers, notes or records in electronic media,
            containing Business Proprietary Information, except as may be authorized by the court
            or agency for use in the following action(s) or administrative proceeding(s):

                     N/A                                                      N/A
              [Name of proceeding]                                  [Case or investigation no.]
          Case 1:20-cv-00026-CRK Document 72                  Filed 07/23/21     Page 2 of 5
                                                                                              Form 18-2


                                                   OR

2)       TERMINATION BY A FIRM

     ◘       I am an attorney representing                                in this action (and the parties
             indicated in the actions listed on the attached schedule). I hereby give notice that,
             because of the termination of all litigation in this action (and those actions listed on the
             attached schedule) or otherwise, I have terminated the access to Business Proprietary
             Information by myself, the other attorneys and staff of my firm, and any consultants
             whose access to Business Proprietary Information under Rule 73.2(c) and
             Administrative Order No. 02-01 is subject to the direction and control of myself or a
             member of my firm. I certify that all documents, including copies of documents, work
             papers, notes, and records in electronic media, containing Business Proprietary
             Information subject to Rule 73.2(c) and Administrative Order No. 02-01 in this action
             (and those actions listed on the attached schedule) have been destroyed, except as may
             be authorized by the court or agency for use in the following action(s) or administrative
             proceeding(s):


              [Name of proceeding]                                    [Case or investigation no.]

         I recognize that I remain bound by the terms of Administrative Order No. 02-01 of the
         United States Court of International Trade, and that I may not divulge the Business
         Proprietary Information that I learned during this action (and those actions listed on the
         attached schedule) or in the administrative proceeding(s) that gave rise to the action(s) to
         any person.


                                                        /s/ Cynthia C. Galvez
                                                        Cynthia C. Galvez, Esq.

                                                        WILEY REIN LLP
                                                        1776 K Street, NW
                                                        Washington, DC 20006
                                                        (202) 719-7000
                                                        WileyTrade@wiley.law

                                                        Counsel to the Aluminum Extrusions Fair
                                                        Trade Committee

     Date:        July 23, 2021
     Case 1:20-cv-00026-CRK Document 72                Filed 07/23/21   Page 3 of 5
                                                                                    Form 18-3


                   Schedule to Notification of Termination of Access
                         to Business Proprietary Information

Court Number(s)                  Case Name                      Party or Parties Represented
                  Guangzhou Jangho Curtain Wall System        Aluminum Extrusions Fair
   16-00012
                  Engineering Co. v. United States            Trade Committee

                  Prosperity Tieh Enterprise Co. v. United
   16-00138                                                   Nucor Corporation
                  States

                  Yieh Phui Enterprise Co. v. United
   16-00154                                                   Nucor Corporation
                  States

   16-00225       POSCO v. United States                      Nucor Corporation


   16-00227       POSCO v. United States                      Nucor Corporation

                  Guangzhou Jangho Curtain Wall System        Aluminum Extrusions Fair
   17-00017
                  Engineering Co. v. United States            Trade Committee

   17-00159       Dillinger France S.A. v. United States      Nucor Corporation

                  Diamond Sawblades Manufacturers’            Diamond Sawblades
   17-00167
                  Coalition v. United States                  Manufacturers’ Coalition

                  Linyi Chengen Import and Export Co. v.      Coalition for Fair Trade in
   18-00002
                  United States                               Hardwood Plywood

                                                              Coalition for Fair Trade in
   18-00011       Celtic Co. v. United States
                                                              Hardwood Plywood

                  Zhejiang Dehua TB Import & Export Co.       Coalition for Fair Trade in
   18-00017
                  v. United States                            Hardwood Plywood

                                                              Coalition for Fair Trade in
   18-00018       Taraca Pacific, Inc. v. United States
                                                              Hardwood Plywood

                  Shandong Dongfang Bayley Wood Co. v.        Coalition for Fair Trade in
   18-00019
                  United States                               Hardwood Plywood

                                                              Diamond Sawblades
   18-00102       Bosun Tools Co. v. United States
                                                              Manufacturers’ Coalition

                  Chengdu Huifeng New Material                Diamond Sawblades
   18-00103
                  Technology Co. v. United States             Manufacturers’ Coalition
  Case 1:20-cv-00026-CRK Document 72            Filed 07/23/21   Page 4 of 5
                                                                            Form 18-4


           Diamond Sawblades Manufacturers’            Diamond Sawblades
18-00134
           Coalition v. United States                  Manufacturers’ Coalition

           Echjay Forgings Private Limited v.           Coalition of American Flange
18-00230
           United States                                Producers
                                                       Aluminum Extrusions Fair
           Worldwide Door Components, Inc. v.
19-00012                                               Trade Committee and Endura
           United States
                                                       Products, Inc.
                                                       Aluminum Extrusions Fair
           Columbia Aluminum Products, LLC v.
19-00013                                               Trade Committee and Endura
           United States
                                                       Products, Inc
                                                       Nucor Tubular Products Inc.
19-00104   Dong-A Steel Company v. United States       (formerly Independence Tube
                                                       Corp. and Southland Tube, Inc.)
                                                        Independence Tube Corp. and
19-00105   Kukje Steel Co. v. United States
                                                        Southland Tube, Inc.

           Novolipetsk Steel Public Joint Stock Co.
19-00172                                               Nucor Corporation
           v. United States
                                                       Nucor Tubular Products Inc.
           Saha Thai Steel Pipe Public Co. v.
19-00208                                               (formerly Independence Tube
           United States
                                                       Corp. and Southland Tube, Inc.)
           Borusan Mannesmann Boru Sanayi ve
20-00015                                               Nucor Tubular Products Inc.
           Ticaret A.S. v. United States

20-00026   Garg Tube Export LLP v. United States       Nucor Tubular Products Inc.

           Novolipetsk Steel Public Joint Stock Co.
20-00031                                               Nucor Corporation
           v. United States

           Habas Sinai ve Tibbi Gazlar Istihsal
20-00065                                                Rebar Trade Action Coalition
           Endustrisi A.S. v. United States

20-00146   HiSteel Co. v. United States                Nucor Tubular Products Inc.

           Productos Laminados de Monterrey S.A.
20-00166                                               Nucor Tubular Products Inc.
           de C.V. v. United States

20-00168   Government of Quebec v. United States        Wind Tower Trade Coalition

           United States Steel Corporation v.
20-03815                                               Nucor Corporation
           United States
      Case 1:20-cv-00026-CRK Document 72            Filed 07/23/21   Page 5 of 5
                                                                                 Form 18-5



   20-03868       NEXTEEL Co. v. United States              Nucor Tubular Products Inc.


   20-03880       Hyundai Steel Company v. United States    Nucor Tubular Products Inc.


   20-03881       SeAH Steel Corporation v. United States   Nucor Tubular Products Inc.

                                                            American Cast Iron Pipe Co.
   20-03898       NEXTEEL Co. v. United States              and Stupp Corp., a division of
                                                            Stupp Bros., Inc.
                                                            American Cast Iron Pipe Co.
   20-03935       SeAH Steel Corporation v. United States   and Stupp Corp., a division of
                                                            Stupp Bros., Inc.
                                                            American Cast Iron Pipe Co.
   20-03940       Hyundai Steel Company v. United States    and Stupp Corp., a division of
                                                            Stupp Bros., Inc.
                  Blue Pipe Steel Center Co. v. United
   21-00081                                                 Nucor Tubular Products Inc.
                  States

                  Borusan Mannesmann Boru Sanayi ve
   21-00132                                                 Nucor Tubular Products Inc.
                  Ticaret A.S. v. United States

                  Noksel Celik Boru Sanayi A.S. v. United
   21-00140                                                 Nucor Tubular Products Inc.
                  States


(As amended, Jan. 25, 2000, eff. May 1, 2000; Sept. 30, 2003, eff. Jan. 1, 2004; Dec. 7,
2010, eff. Jan. 1, 2011; Feb. 6, 2013, eff. Mar. 1, 2013.)
